United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-3574
                                   ___________

Eddie Lawrence,                          *
                                         *
            Appellant,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Missouri Department of Corrections;      * Western District of Missouri.
Capital Correctional Resource, Inc.;     *       [UNPUBLISHED]
Gregg County Correctional Facility,      *
                                         *
            Appellees.                  *
                                   ___________

                          Submitted: January 22, 1998

                               Filed: January 29, 1998
                                   ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.


      Eddie Lawrence, a Missouri inmate, brought a 42 U.S.C. § 1983 action against
prison officials. The district court1 dismissed the complaint pursuant to 28 U.S.C.


      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommenations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of Missouri.
§ 1915, entering judgment on July 23, 1997. Lawrence&s notice of appeal bears the
date August 23, 1997, and there is no indication he deposited it in the prison mail
system by August 22, the thirtieth day after entry of judgment. We thus conclude that
his appeal is untimely and that we lack jurisdiction. See Fed. R. App. P. 4(a)(1), 4(c),
26; Hable v. Pairolero, 915 F.2d 394, 394 (8th Cir. 1990). Accordingly, the appeal is
dismissed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-